DETAILED ACTION
This office action is responsive to the reply filed 4/8/2021.  Claims 21-23, 26-27, 30-31, 33-34, and 41-42 remain pending an under prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 21-23, 26-27, 30, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US Pat No. 8197420) in view of Berg (US Pat No. 2949203) and Lechleiter (US Pat No. 5375726), all cited by applicant.

 In regard to Claim 21, Patton disclose an initial discard container 104, 504 (Figure 1 and 5) for use with a blood culture bottle 106, 506 (Figure 1 and 5) for enhancing compliance with the discard volume method for drawing blood from a patient, the blood culture bottle having an exterior surface, the initial discard container comprising:
a body with an opening and an inner volume sized to contain an initial amount of blood drawn from the patient the inner volume being smaller than an inner volume of the blood culture bottle 506, best seen in Figure 5 (504 is shown smaller than 506);
a cap 122, 126 configured to cover the opening and seal the inner volume, best seen in Figure 1.
However, Patton does not expressly disclose an integral connector extending from the body, the connector configured to couple the initial discard container to the blood culture bottle, the connector including a flexible attachment mechanism configured to clip around the exterior surface of the blood culture bottle by a compression fit.  It is noted that Patton teaches that initial discard container 504 is removably attached to the system including blood culture bottle 506 (Col.6: 43-44).

23.    Berg discloses the container of claim 21, wherein the connector includes an intermediate portion 18, 19 that separates the flexible attachment mechanism from the body, best seen in Figure 1-2.

Lechleiter teach that it is well-known in the art to provide an analogous integral connector 1 for analogous dissimilarly sized containers as clips that releaseably attach around the exterior of the containers by a compression fit to effectively connect the containers together (abst, Col.1: 35-40).  Lechleiter shows the flexible attachment mechanism is sized to fit around between half of and an entire circumference of the container, best seen in Figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Patton such that there is an integral connector extending from the body, the connector configured to couple the initial discard container to the blood culture bottle, the connector including a flexible attachment mechanism configured to clip around the exterior surface of the blood culture bottle by a compression fit, as taught by Berg and Lechleiter 

22.    Patton discloses the container of claim 21, wherein the inner volume of the initial discard container is between about 5 ml and about 10 ml (Col.5: 17-27).
27.    Patton in combination with Berg and Lechleiter disclose the flexible attachment mechanism is configured to releasably attach to one of a neck and a base of the blood culture bottle, best seen in Figure 1 of Berg.
30.    Patton in combination with Berg and Lechleiter disclose the flexible
 attachment mechanism is sized to fit around between half of and an entire circumference of the blood culture bottle, best seen in Figure 1 of Lechleiter and Figure 2 of Berg.

In regard to Claims 26 and 31, Patton discloses a system for reducing blood culture contamination when drawing blood from a patient, the system comprising:
an initial discard container 105, 504, best seen in Figure 1 and 5;
a first blood culture bottle 106, 506 larger than the initial discard container and configured to contain subsequent blood drawn from the patient to be tested, the first blood culture bottle having a first exterior surface, best seen in Figure 1 and 5 (Figure 5 shows 506 as larger than 504);


the initial discard container including:
a body with an opening and an inner volume sized to contain an initial amount of
blood drawn from the patient, best seen in Figure 1 and 5.
However, Patton does not expressly disclose an integral connector extending from the body, the connector including a first flexible attachment mechanism and a second flexible attachment mechanism, the first flexible attachment mechanism configured to clip around the first exterior surface of the first blood culture bottle by a compression fit, and the second flexible attachment mechanism configured to clip around the second exterior surface of the second blood culture bottle by a compression fit.  It is noted that Patton teaches that initial discard container 504 is removably attached to the system including blood culture bottle 506 (Col.6: 43-44).
Berg teach that it is well-known in the art to have an integral connector 17, 20, 21 extending from an analogous blood container body 10, the connector configured to couple at least a second analogous blood culture bottle 22, 23 to the container body, the connector including a flexible attachment mechanism 18, 19 configured to attach around the exterior surface, i.e. neck, of the blood culture bottle, to effectively couple the container body and blood culture bottle together so that they may be advantageously used together (Col.2: 66-72), best seen in Figure 1-2.  Berg teaches there are two analogous blood culture bottles 22, 23 each 
Lechleiter teach that it is well-known in the art to provide an analogous integral connector 1 for analogous dissimilarly sized containers as clips that releaseably attach around the exterior of the containers by a compression fit to effectively connect the containers together (abst, Col.1: 35-40).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Patton such that there is an integral connector extending from the body, the connector configured to couple the initial discard container to the blood culture bottle, the connector including a first and second flexible attachment mechanism configured to clip around the exterior surface of the blood culture bottle by a compression fit, as taught by Berg and Lechleiter respectively, wherein in combination, the first flexible attachment mechanism is configured to clip around the first exterior surface of the first blood culture bottle of Patton by a compression fit, and the second flexible attachment mechanism configured to clip around the second exterior surface of the second blood culture bottle of Patton by a compression fit, to effectively provide a mechanism to couple the discard container and blood culture bottle together for desired use together.

34.    Patton in combination with Berg disclose the system of claim 31, wherein each of the first blood culture bottle and the second blood culture bottle includes a neck and a base, wherein the connector is configured to couple the initial discard container to the neck of the first blood culture bottle and the second blood culture bottle, best seen in Figure 1-2 of Berg.
s 33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Berg and Lechleiter as applied to Claim 31 and 21 respectively, further in view of Linthicum (US Pat No. 2865669 – cited by applicant).
Patton in view of Berg and Lechleiter disclose the invention above but do not expressly disclose the connector includes a support bar between the first flexible attachment mechanism and the second flexible attachment mechanism, the connector includes a support member configured to contact the exterior surface of the blood culture bottle.  Linthicum teach that it is well-known in the art to provide an analogous integral connector for at least two bottles includes a support bar 29 between the first flexible attachment mechanism 10 and the second flexible attachment mechanism 11, the connector includes a support member configured to contact the exterior surface of the bottle, best seen in Figure 1, 3, and 4, as an effective mechanism to enhance handling of the integral connector.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Patton in view of Berg and Lechleiter such that the connector includes a support bar between the first flexible attachment mechanism and the second flexible attachment mechanism, the connector includes a support member configured to contact the exterior surface of the blood culture bottle as taught by Linthicum, to provide an effective mechanism to enhance handling of the integral connector because the user may hold the support bar.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Berg, Lechleiter, and Linthicum as applied to Claim 33, further in view of Oesterle et al (US Pat No. 8684433 – cited by applicant) or Finley et al (US Pub No. 20030061690).

Oesterle et al teach that it is well-known in the art to provide an analogous integral connector 170, 172 for connecting at least two analogous tubes 102, 104 comprising a support bar 202 with a grip 262 which is curved upwardly to provide a finger rest for a subject, best seen in Figure 1-2 and 4.
Finley et al teach that it is well-known in the art to provide an analogous integral connector 20, 30 to connect at least 3 tubes side by side comprising a support bar between cross members 50, 60 (shown as element under 50, adjacent to angled opening 42) that is curved upward to provide a finger rest for a subject, best seen in Figure 2.  It is noted that the term “upwardly” is relative and defined in this case as necessary.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Patton in view of Berg, Lechleiter, and Linthicum such that the support bar is curved upwardly, the support bar being configured to provide a finger rest for a subject, as taught by Oesterle et al or Finley et al, to effectively provide a finger rest for a subject while handling the integral connector.

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.  Applicant’s main argument is that the prior art, which relies on obviousness, does not show the invention as claimed.  However, it appears that applicant is making piece meal In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The details of this will be elaborated below.  Further, although applicant contends that the rejection requires hindsight reconstruction, it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The evidence from the prior art will be elaborated below.
The instant invention is drawn to an initial discard container(s) and blood culture bottle that are coupled together with an integral connector having various details.  As is well known in the blood sampling art, Patton (and others) have shown that using an initial discard container with a blood culture bottle is very common.  The aspect that is missing is an integral connector to physically connect the initial discard container with the blood culture bottle.  However, Berg clearly shows that it is well known in the sampling art to provide at least two containers coupled together, specifically, three containers, in a similar manner as applicant’s Figure 11 (drawn to Claim 31).  Lastly, Lechleiter is merely used to show that dissimilar sized bottles are coupled together using integral connectors that are clips.  Thus, the prior art teaches in combination, initial discard containers used with blood culture bottles, and that integral connectors that are clips exist to couple at least two or three containers together.
is essentially and indirectly connected to the initial discard container during use of the system, as seen in Figure 5.  Patton shows blood from needle 508 coupled by tubing 514 to the initial discard container 504, which is also connected to tubing 518 through mechanism 512, and tubing 518 essentially connecting blood culture bottle 506 so that the sample may be collected in the bottle 506.  Thus, it is submitted that Patton clearly shows the initial discard container 504 essentially connected to the blood culture bottle 506 during use of the system.  Further, Patton explicitly states that the initial discard container may be removably connected to the system, which again includes blood culture bottle 506 in the manner above (Col.6: 43-44).  This suggests a desire for variability in the placement of the initial discard container.
Although applicant contends that Patton does not show the initial discard container (directly) connected to the blood culture bottle, and while it is agreed that this is the case, it is submitted that Patton shows the two connected indirectly as elaborated above.  Figure 5 of Patton clearly shows the initial discard container and the blood culture bottle connected during use of the system.  It is submitted that this connection, albeit indirect, between the initial discard container and the blood culture bottle provides clear evidence of rationale to improve upon said configuration, using the secondary references, especially given the variability of the placement of the initial discard container as taught by Patton (Col.6: 43-44 – initial discard container may be permanently or removably attached to device 502, and thus blood culture bottle 506).

While applicant contends that the rejection picks and chooses elements to combine, it is noted that Figure 5 of Patton is mainly relied upon and that Figure 1, which it is agreed does not show the initial discard container 104 connected to the blood culture bottle, is not relied upon for the crux of the rejection.
Regarding Claim 31, applicant again appears to use piece meal analysis.  It is submitted that Patton discloses at least two initial discard containers (Col.3: 13-15 – plurality of vessels 106), Berg discloses three containers coupled together with an integral connector, and Lechleiter discloses the clip aspect.  While it is agreed that Berg does not disclose two larger containers coupled to one smaller one, the size aspect is found in Patton (which discloses the blood culture bottle as bigger as shown in Figure 5), and the size would not affect a modification involving the integral connector.  Furthermore, although applicant contends that Lechleiter only discloses connecting pairs of containers, Lechleiter as a whole discloses .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791